Citation Nr: 1600590	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  09-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial increased rating for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine, evaluated as 20 percent disabling prior to October 6, 2014, and as 40 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability, due to service-connected disabilities (TDIU) prior to October 6, 2014.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1969 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an
October 2008 rating decision of the Department of Veterans Affairs (VA) Regional
Office (RO) in Oakland, California.

In January 2014, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In an April 2015 rating decision, the RO granted an increased rating of 40 percent for the service-connected DDD and DJD of the lumbar spine, effective October 6, 2014.  The RO also granted entitlement to a TDIU, effective October 6, 2014.  The issues of an increased rating for DDD and DJD of the lumbar spine and TDIU remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).
 
This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The issue of entitlement to a TDIU prior to October 6, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period prior to October 6, 2014, the Veteran's DDD and DJD of the lumber spine was manifested by forward flexion of the lumbar spine greater than 30 degrees, with consideration of functional impairment and symptoms of pain; no favorable or unfavorable ankylosis of the thoracolumbar spine; no pronounced symptoms of intervertebral disc syndrome, or separately ratable neurological abnormalities.

2.  For the period beginning on October 6, 2014, the Veteran's DDD and DJD of the lumber spine has been manifested by severe limitation of motion due to pain; but, there is no favorable or unfavorable ankylosis of the thoracolumbar spine, pronounced symptoms of intervertebral disc syndrome, or bowel or bladder impairment.

3.  There is no medical evidence of incapacitating episodes due to intervertebral disc syndrome at any time during the appeal period.


CONCLUSIONS OF LAW

1.  For the period prior to October 6, 2014, the schedular criteria for an initial evaluation in excess of 20 percent for the service-connected DDD and DJD of the lumber spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).

2.  For the period beginning October 6, 2014, the schedular criteria for an evaluation in excess of 40 percent for the service-connected DDD and DJD of the lumber spine are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5242, 5243 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The appeal arises from disagreement with initial ratings following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, and additional Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).


VA has obtained records of treatment reported by the Veteran, including service treatment records and VA and private treatment records.  His personal statements have been added to the record as well.  No outstanding evidence has been identified that has not otherwise been obtained.

Additionally, the Veteran was provided VA examinations in February 2007 and October 2014 for his lumbar spine disability.  The Board finds these examinations adequate for rating purposes as the examiner considered the Veteran's prior medical history and assertion of symptoms, and provided sufficient detail as to the Veteran's conditions to allow the Board to make a decision on the claim.  Stefl v. Nicholson, 21 Vet.App. 120, 123 (2007).  As discussed further below, there is no evidence that there has been a change in the lumbar spine disability since the last examinations in October 2014.  Additionally, the Board remanded the claim in January 2014 to afford the Veteran another VA examination.  As noted above, the examination was conducted in October 2014.  The remand instructions were thereby complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).


Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Pursuant to DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the disability is to be rated as follows: with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40  and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2015).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237 (2015).

Note (1) permits the evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement should be rounded to the nearest five degrees.  See Plate V, 38 C.F.R. § 4.71 and 38 C.F.R. § 4.71a, Notes (2) and (4).

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  38 C.F.R. § 4.71a, Note (3).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note (5).

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Analysis

In an October 2008 rating decision, the RO granted service connection for degenerative arthritis (DJD) and degenerative disc disease (DDD) of the lumbar spine.  A 20 percent evaluation was assigned, effective October 25, 2006.  The Veteran disagreed with this initial rating.  In an April 2015 rating decision, the RO granted an increased rating of 40 percent for the service-connected DJD and DDD of the lumbar spine, effective October 6, 2014, based on the results of an October 2014 VA examination.  The Veteran continues to disagree with the assigned ratings.

Period Prior to October 6, 2014

X-rays in 2006 show arthritis and narrowing of the SI joint and also some  degenerative disc disease from disc spaces appearing narrow from L1 to L3 and spurring along the vertebral margins from L2-L3.

On VA examination in February 2007, the Veteran had normal spinal curvatures, but there was tenderness to palpation of the lumbar spine.  Range of motion of the lumbar spine was flexion to 90 degrees with additional functional limitation of 5 degrees; extension to 10 degrees with additional functional limitation of 5 degrees; right and left rotation to 30 degrees with additional functional limitation of 10 degrees; and right and left lateral flexion to 30 degrees with additional functional limitation of 10 degrees.  Combined range of motion with additional functional limitation was 170 degrees.  Function was limited by pain, fatigability and lack of endurance, without loss of coordination.  He ambulated with a slow, cautious gait, slightly antalgic, favoring the left leg and appeared to have some discomfort while ambulating.  Based on the evidence showing guarding severe enough to result in
an abnormal gait, a 20 percent evaluation was assigned.  

In a November 2009 statement, the Veteran's private physician, Dr. A.H., opined that the symptomatology from the Veteran's lumbar spine disability was consistent with Atypical Lumbar Scheuermann's Syndrome, total unemployability, and unfavorable ankylosis of the entire thoracolumbar spine with forward flexion of 30 degrees, 10 degrees of extension, and 15 degrees of right and left lateral flexion.  He also appeared to suggest that the Veteran's painful motion was consistent with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the previous 12 months.  However, Dr. A.H. did not provide any clinical treatment records showing that the Veteran has demonstrated forward flexion to 30 degrees or less or that he has been shown to have ankylosis of the spine, i.e., the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension or that a spinal segment is fixed at neutral (zero degrees).  See 38 C.F.R. § 4.71a, Note (5).  Furthermore, Dr. A.H. does not state that the Veteran had actually experienced incapacitating episodes or been prescribed bedrest for his low back disability, just that, in his opinion, the Veteran's painful motion, was consistent with such.  Thus, this statement is given little probative value by the Board.

Dr. A.H., in his November 2009 statement, also referenced treatment by another private physician, Dr. S.D.  He claimed that Dr. S.D. opined that the Veteran had osteoarthritic changes at the S1 joint and diminished lordosis or hypolordosis and diminished intervertebral disc height in L1 through L4 with bony bridging and fusion from L2 through L5, which indicated a complete ankylosis of the lumbar spine.  However, a review of Dr. S.D.'s October 2009 treatment records shows that Dr. A.H.'s interpretation of Dr. S.D.'s findings is inaccurate, as it does not address the bulk of Dr. S.D.'s findings, and Dr. S.D. never asserts that the Veteran has ankylosis of any kind. 

Dr. S.D. reported that the Veteran's low back pain extended transversally into the quadratus lumborum and gluteal musculature.  The Veteran complained of constant pain and discomfort, which impaired his work and social life.  He also reported that he had to sleep on the floor in order to function during the day.  The pain, he reported, began gradually, was constant and moderate, and was made worse by bending forward and lifting.  Cold or wet weather affected his pain and sexual activity provoked pain, at times.  He described moderately severe weakness in the low back and noted dropping books and other materials as he worked as a teacher. Dr. S.D. did note that a radiographic study dated September 11, 2006, showed diminished lordosis and diminished intervertebral disc (IVD) height.  There were bony bridges and fusion from L2 through L5 vertebrae.  IVD height appeared grossly preserved.  However, his records do not indicate that there was complete ankylosis, rather, his records show that the Veteran could move his spinal segments, albeit with pain. Further, an earlier lumbosacral MRI study dated August 14, 2007 found IVD height diminished from L1 through L4, thickened ligamentum flavum, but generally preserved canal diameter.  

On physical examination of his thoracolumbar spine, there were normal thoracic and thoracolumbar curves with preserved thoracic kyphosis.  The lumbosacral curvature was suppressed (lumbar hypolordosis).  There was moderate paravertebral but no dorsal spinous pain, tenderness and or low-grade spasm to palpation or percussion throughout the lumbar region, extending laterally through quadratus lumborum to the lumbar sidewalls and inferiorly to the gluteal musculature.  Range of motion of the thoracolumbar spine was restricted, with forward flexion to 80 degrees, extension to 5 degrees, right and left lateral flexion to 10 degrees on each side, and lateral rotation to 15 degrees on each side.  Combined range of motion of the thoracolumbar spine was 135 degrees.  Neurological examination was essentially normal for the lower extremities for any radiculopathy or sciatica symptoms, as there were no areas of diminished, increased or altered sensation in the lower extremities.  Diagnosis was lumbosacral spondylosis, osteoarthritis, and lumbosacral strain/sprain.  The Veteran's gait was generally preserved for his age and habitus.  Tests for heel, toe, tandem gait and step were adequately performed, but hop was diminished bilaterally.  

In order for a rating in excess of 20 percent to be granted under the general rating formula, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.  None of the probative medical evidence prior to October 6, 2014, including VA outpatient treatment records, private treatment records, or the February 2007 VA examination, show that these criteria were met.  In this regard, other than Dr. A.H.'s statement, which the Board finds of very limited probative value as explained above, range of motion for the lumbar spine has been well beyond 30 degrees, and, again, despite Dr. A.H.'s assertion, there is no evidence of ankylosis for VA compensation purposes, as the Veteran's entire spine is not fixed in flexion or extension, nor is a spinal segment fixed in the neutral position (zero degrees).  He has had range of motion throughout the appeal period. Therefore, a rating greater than 20 percent for this period is not warranted.

There is also no evidence of any neurological abnormalities, intervertebral disc syndrome or incapacitating episodes to warrant a higher (compensable) rating under the general rating formula.

On VA examination in February 2007, the examiner noted that function was limited by pain, fatigability and lack of endurance, without loss of coordination.  However, the Veteran was still able to forward flex to 90 degrees with only 5 degrees lost due to functional impairment, and there was no evidence of ankylosis.  Records of treatment conducted by Dr. S.D. in October 2009 show that Veteran complained of constant pain and discomfort that impaired his work and social life, that required him to sleep on the floor in order to function during the day, that caused him pain during sexual activity, and that caused him to drop books and other materials while working as a teacher.  However, he was still able to forward flex to 80 degrees, well beyond the 30 degrees or less necessary for a 40 percent rating, even with consideration of pain and functional impairment.  The Board also notes that during this period, the Veteran was found to be essentially neurologically intact during his examinations.  Therefore, although there is evidence of functional impairment during this period, on objective testing, the Board finds that these aspects of his functional impairment are contemplated in the 20 percent evaluation he is currently assigned. A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40 , 4.45.

Period beginning October 6, 2014

For the period beginning October 6, 2014, the Board finds that an evaluation in
excess of 40 percent disabling is not warranted.

The medical evidence of record reveals that on VA examination in October 2014, the Veteran's range of motion of the spine was severely limited and as such,
warranted an evaluation of 40 percent disabling under the general rating formula.  Under the General Rating Formula, an evaluation higher than 40 percent is available, but requires unfavorable ankylosis of the entire thoracolumbar spine or ankylosis of the entire spine, neither of which is shown in this case. 

The Veteran's representative has argued that the evidence of pain throughout the
Veteran's range of motion of the lumbar spine, noted on VA examinations and during private treatment, is equivalent to ankylosis of the spine.  However, the Board notes that ankylosis has been defined by the Court as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992); Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  In addition, the Court has stated that ankylosis is stiffening or fixation of a joint as the result of a disease process with fibrous or bony union across the joint.  Dinsay v Brown, 9 Vet. App. 79, 81 (1996).  Moreover, for VA compensation purposes, unfavorable ankylosis of the entire thoracolumbar or the entire spine requires that the spine be fixed in flexion or extension, and that the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  There is no probative evidence of record that even considering pain on motion, the Veteran's symptoms demonstrate evidence of immobility, consolidation, or fibrous or bony union across the spinal joint, or fixation of the spine in flexion or extension with additional symptomatology. Thus, the Board finds that the Veteran's low back disorder is not manifested by ankylosis.

Furthermore, the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  Therefore, a higher rating based on functional impairment is not warranted.

The Board has considered whether the disability may be alternatively rated for intervertebral disc syndrome (IVDS), but there is no evidence of incapacitating episodes of at least six weeks over the prior year.  The Board has also considered whether additional compensation is appropriate for a separately ratable neurologic disorder.  The Veteran has complained of urinary frequency and incontinence, which his representative has suggested is due to his low back disability.  However, medical evidence of record, including records from Dr. S.D. and the October 2014 VA examination, shows that these symptoms are not related to his lumbar spine disability.  The only other neurological symptoms the Veteran has reported are radiculopathy of the lower extremities, for which he is currently service-connected.  See April 2015 rating decision.

The Veteran is competent to report the symptoms of his disability.  His complaints are credible.  The Veteran's complaints have been considered in the above-noted evidence; however, evaluations for VA purposes do not show the severity required for a higher schedular rating, as discussed above.  To the extent that the Veteran argues or suggests that the clinical data supports an increased disability rating or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. at 494.  VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  See Massey v. Brown, 7 Vet. App. at 208.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Moreover, the Board finds that the symptoms of the Veteran's lumbar spine disability are contemplated by the schedular rating criteria. Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

For the period prior to October 6, 2014, an initial schedular rating in excess of 20 percent for DJD and DDD of the lumbar spine is denied.

For the period beginning October 6, 2014, a schedular rating in excess of 40 percent for DJD and DDD of the lumbar spine is denied.



REMAND

TDIU Prior to October 6, 2014

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common 
etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

VA policy is to grant TDIU, regardless of the percentages, when service connected disability actually renders a veteran unemployable.  38 C.F.R. § 4.16(b).  Where there is evidence that a veteran is unemployable by reason of service connected disability, but does not meet the percentage requirements, the Board is required to remand the claim, so that it can be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

The Veteran has been granted a TDIU as of October 6, 2014.  See April 2015 rating decision.  Therefore, the issue of entitlement to a TDIU from October 6, 2014 is moot.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  However, the Veteran has reported that he has been unemployable due to his service-connected low back disability since 2010.  Evidence of record shows that he last worked in 2013, but only for a short period of approximately 3-4 months.  The Veteran did not meet the schedular criteria for a TDIU prior to October 6, 2014.  However, as noted above, a total disability rating may still be assigned on an extraschedular basis, if the evidence shows that the Veteran was in fact unemployable due to service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

The October 2014 VA examiner noted that the Veteran's low back disability affected his ability to work, in that he had difficulty with prolonged sitting or standing for longer than 30 minutes, with bending and going up and down stairs, and he is not able to lift more than 10 pounds.  The examiner did not give an opinion as to the Veteran's ability to work prior to the October 6, 2014, examination, and there is no other medical opinion of record addressing the issue.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Furthermore, there is no medical opinion of record addressing the combined effect of all the Veteran's service-connected disabilities on his ability to work prior to October 6, 2014.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment. 

The Court has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The Board also notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In light of the evidence noted above, the Board finds it necessary to remand the issue of entitlement to a TDIU prior to October 6, 2014, in order for a VA examiner to provide a retrospective medical opinion as to whether the Veteran was unemployable due to the combined effect of his service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work for the period prior to October 6, 2014.  An in-person examination is only required if deemed necessary by the examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Based on a review of the claims file, the examiner must, for the period prior to October 6, 2014, provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities. 

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


